Citation Nr: 1008764	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984 and from July 1987 to July 1991, with service 
in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in January 2009, at 
which time the Board denied a service connection claim for a 
gastrointestinal disorder and remanded the service connection 
claim for bilateral ankle disorders, primarily for additional 
evidentiary development.  The development requested in the 
Remand has been undertaken and the service connection claim 
for bilateral ankle disorders has returned to the Board for 
appellate consideration.  

As previously noted, the service connection claim for a 
gastrointestinal disorder was already adjudicated by the 
Board, and therefore is no longer in appellate status.  
However, it appears from arguments provided in a statement 
dated in May 2009 that the Veteran wishes to reopen this 
claim.  This matter is referred to the RO for clarification 
and action as appropriate. 


FINDINGS OF FACT

The service treatment records are entirely negative for 
documentation of any injury to either ankle or for any 
diagnosed ankle disorder in service; currently diagnosed 
ankle disabilities are not etiologically related to either of 
the Veteran's periods of honorable active service or any 
incident therein, or to a service-connected disorder.




CONCLUSION OF LAW

Bilateral ankle disorders were not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in service, and are not secondary to any service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in September 2006 and March 2009. 
The letters addressed all required notice elements and were 
sent prior to the initial unfavorable decision issued by the 
agency of original jurisdiction (AOJ) in June 2007.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This specific notice was provided to the Veteran in 
September 2006 and again in March 2009.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here the file contains the Veteran's STRs for both of his 
periods of service, post- service private and VA medical 
records and lay statements.  The Board finds that a Remand is 
not required and there is no duty on the part of VA to 
provide a medical examination in this case or request a nexus 
opinion, because as discussed in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Veteran has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorders claimed, and further substantiating 
evidence suggestive of a linkage between his period of active 
service and the currently claimed disorder.  The Veteran has 
not done so, and no evidence thus supportive has otherwise 
been obtained.  Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
Veteran under the VCAA, does not contain competent evidence 
to suggest that the Veteran has bilateral ankle disorders 
which were incurred in or aggravated by service, or secondary 
to a service-connected disorder.  Given these matters of 
record, there has been no competent evidence presented 
indicating that "the disability or symptoms may be associated 
with the claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 
370 (2002).  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claim and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran served with the United States Army from September 
1981 to September 1984 and with the United States Marine 
Corps from July 1987 to July 1991, during which time he 
served in Southwest Asia.

The service connection for bilateral ankle disorders was 
filed in September 2006.  

The service treatment records (STRs) for the Veteran's first 
period of service include a May 1981 examination report which 
revealed no abnormalities of the feet or lower extremities.  
The STRs for the Veteran's second period of service include a 
May 1990 examination report which again revealed no 
abnormalities of the feet or lower extremities.  An October 
1991 examination report revealed no abnormalities of the 
lower extremities and showed that the Veteran had an 
abnormality of the feet, described as asymptomatic hallux 
valgus.  That examination report reflects that the Veteran 
specifically denied having foot trouble or swollen/painful 
joints.  Overall, the STRs are entirely negative for 
complaints, findings or a diagnosis relating to the ankles. 

Private medical records of Dr. R. and others dated in August 
and September 2006 contain no reference to any ankle 
symptomatology or diagnosis.  

An examination conducted in February 2007 for VA purposes is 
entirely negative for any complaints, clinical findings or 
diagnosis relating to the ankles.  At that time, a diagnosis 
of bilateral chondromalacia of the patellae of both knees, 
associated with early patellofemoral arthritis, was made.  
The examiner opined that the diagnosed knee disorders were 
caused by or the result of trauma in service.

By rating action of June 2007, service connection was 
established for right and left knee disorders. 

On file is a September 2007 medical report of Dr. R.  The 
report indicated that the Veteran complained of bilateral 
ankle pain and popping.  He denied having any acute injury or 
trauma and reported that he did not have any instability.  
Examination of the ankles revealed no swelling, effusion or 
evidence of instability and full range of motion bilaterally.  
The examiner noted that the ankles were not particularly 
tender to palpation bilaterally.  Bilateral ankle synovitis 
was diagnosed.  

Also on file are four lay statements dated in May 2009, all 
from individuals who have attested to witnessing and/or 
having knowledge of the Veteran's pain and discomfort 
associated with his lower extremities (knees, feet and 
ankles). 

VA records dated in 2008 and 2009, document the Veteran's 
complaints of bilateral knee, foot and ankle pain.  

Legal Analysis

The Veteran maintains that his bilateral ankle problems are 
attributable to many years of physical training , running and 
carrying heavy equipment during his periods of service.  He 
has also suggested that his currently claimed ankle problems 
are related to service-connected bilateral knee disorders; as 
such the theories of direct and secondary service connection 
will be addressed in this decision.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110; 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record contains medical evidence of bilateral ankle 
synovitis diagnosed in 2007.  As such, Hickson element (1) is 
satisfied.

The remaining question is whether or not currently manifested 
bilateral ankle disorders were incurred during or as a result 
of the Veteran's active military service, or are secondarily 
related to a service-connected disorder by virtue of 
causation or aggravation.  

With respect to Hickson element (2), the evidence fails to 
demonstrate that any ankle injury occurred during service and 
is entirely negative for any complaints, clinical findings or 
diagnosis of any ankle disorder, during either of the 
Veteran's periods of service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
The Board also findings it significant that an October 1991 
examination report - actually dated subsequent to the 
Veteran's discharge from service - failed to reveal any 
indication of ankle problems, to include by virtue of the 
Veteran's own self reporting.  The Veteran's separation 
physical examination report is highly probative as to his 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining his 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, the 
record is entirely negative for evidence of any ankle injury 
or diagnosed ankle disorders in service.

In addition, arthritis of the ankles was neither diagnosed 
during service or during the Veteran's first post-service 
year; in fact the file does not even contain a current 
diagnosis or any indication of arthritis of either ankles.  A 
chronic disease need not be diagnosed during the presumptive 
period under 38 C.F.R. § 3.307(c), but if not, there must 
then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  Since the file contains no evidence establishing 
that arthritis either ankle is even currently shown, service 
connection on a presumptive basis is not warranted.

The Veteran reports chronicity and continuity of ankle 
problems in and since service, a history essentially 
reiterated in several lay statements provided in May 2009.  
Under 38 C.F.R. § 3.303(b), a method of establishing the 
second and third Hickson element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A review of the evidence shows that it was not until 2007 
that the Veteran first reported having problems relating to 
his ankles; at that time, he provided no history of a 
service-related injury or continuity and chronicity of ankles 
problems since service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, while a Veteran is generally considered 
competent to describe an injury sustained in service, the 
credibility of the lay account provided by the Veteran is 
contradicted by STRs which are entirely negative for any 
indication of an ankle injury or clinical disability of the 
ankles and do not otherwise reflect that the Veteran had any 
ankle problems during service and post-service medical 
records indicating that the Veteran's ankle problems were not 
reported until more than 15 years after his discharge from 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  In 
this case, the actual STRs and post-service medical evidence 
are more reliable, in the Board's view, than the Veteran's 
unsupported self-interested assertions.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may 
affect the credibility of the evidence).  Accordingly, 
chronicity and continuity of ankle disorders since service is 
not established.  38 C.F.R. § 3.303(b) (2009).

The Board emphasizes that it does not find that the Veteran's 
lay statements lack credibility merely because they are 
unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), quoting 
Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.")  Rather, 
the Veteran's statements, as well as lay statements presented 
in May 2009, are found to be incredible because they are 
inconsistent with the evidence of record as a whole, which 
fails to reveal any abnormality of the ankles during either 
of the Veteran's periods of service or any indication of 
ankle problems until more than a decade after his discharge 
from service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  The Veteran also 
maintains that service connection for his claimed ankle 
disorders is warranted secondary to service-connected knee 
disorders.  A claim for secondary service connection 
generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service- 
connected disability; and evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

In this case, there has been no competent evidence or opinion 
presented for the record which establishes or even suggests 
that an etiological relationship exists between the Veteran's 
claimed disability of the ankles, initially diagnosed more 
than 15 years after service, and either of the Veteran's 
periods of active service or any service-connected disorder.  
The sole evidence in favor of the claim consists of the May 
2009 lay statements and contentions of the Veteran to the 
effect that his currently claimed ankle disorders are 
attributable to service or a service-connected disorder.  
However, collectively, this evidence lacks probative weight.  
See Nieves- Rodriquez v. Peake, 22 Vet. App. 295 (1998).  
Neither the Veteran nor any of the lay affiants have 
demonstrated that they have any expertise to render such 
opinions nor are they consistent with the objective evidence 
of record, which does not even suggest a relationship between 
any currently manifested ankle disorder and the Veteran's 
service or any of his service-connected disorders.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative 
evidence is against a finding that the Veteran's claimed 
bilateral ankle disorders are related to service or any 
service-connected disorder, the preponderance of the evidence 
is against the Veteran's service connection claim.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for bilateral ankle 
disorders is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


